724 S.E.2d 510 (2012)
HOKE COUNTY BOARD OF EDUCATION, et al., Plaintiffs
and
Asheville City Board of Education, et al., Plaintiff-Intervenors,
v.
STATE of North Carolina; State Board of Education, Defendants.
No. 5P12.
Supreme Court of North Carolina.
March 8, 2012.
John F. Maddrey, Solicitor General, for State of North Carolina.
Robert W. Spearman, Raleigh, for Hoke County Board of Education, et al.
H. Lawrence Armstrong, Jr., Enfield, for Hoke County Board of Education, et al.
Ann L. Majestic, Raleigh, for Charlotte-Mecklenburg Board of Education, et al.
Julius L. Chambers, for Penn, Rafael, et al.
*511 John Charles Boger, for Penn, Rafael, et al.
Victor Goode, for Penn, Rafael, et al.
James G. Exum, Jr., Greensboro, for State Board of Education.

ORDER
Upon consideration of the petition filed by Plaintiffs (Hoke County Board of Education, et al) and Plaintiff-Intervenor (Charlotte-Mecklenburg Board of Education) on the 5th of January 2012 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."